Exhibit 10.6

 

Loan Agreement

[g34751ko01i001.jpg]

 

THIS LOAN AGREEMENT (the “Agreement”), is entered into as of January 10, 2011,
between NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (the “Borrower”), with
an address at 4201 Woodland Road, Circle Pines, Minnesota 55014, and PNC BANK,
NATIONAL ASSOCIATION (the “Bank”), with an address at 1900 East 9th Street,
Cleveland, Ohio 45202.

 

The Borrower and the Bank, with the intent to be legally bound, agree as
follows:

 

1.  Loan.  The Bank has made or may make one or more loans (collectively, the
“Loan”) to the Borrower subject to the terms and conditions and in reliance upon
the representations and warranties of the Borrower set forth in this Agreement. 
The Loan is or will be evidenced by a promissory note or notes of the Borrower
and all renewals, extensions, amendments and restatements thereof (if one or
more, collectively, the “Note”) acceptable to the Bank, which shall set forth
the interest rate, repayment and other provisions, the terms of which are
incorporated into this Agreement by reference, as supplemented by the Sweep
Rider (as defined below) with respect to the Line of Credit (as defined below). 
As of the date hereof, the Loan governed by this Agreement shall include the
following:

 

1.1.  Committed Line of Credit.  A committed revolving line of credit under
which the Borrower may request and the Bank, subject to the terms and conditions
of this Agreement, will make advances to the Borrower from time to time until
the Expiration Date, in an aggregate principal amount at any time outstanding
not to exceed $3,000,000.00 (the “Line of Credit”).  The “Expiration Date” means
January 10, 2012, or such later date as may be designated by the Bank by written
notice from the Bank to the Borrower.  Advances under the Line of Credit will be
used for working capital or other general corporate purposes of the Borrower.

 

1.1.1.                  Working Cash® Feature.  The Line of Credit includes an
investment and borrowing sweep feature on the terms and conditions of that
certain Working Cash®, Line of Credit, Investment Sweep Rider (the “Sweep
Rider”), to be executed and delivered by the Borrower to the Bank in form and
substance satisfactory to the Bank, the terms of which are hereby incorporated
in this Agreement by reference.  The Sweep Rider will remain in effect until
such time (if any) as it is terminated in accordance with its terms.

 

1.1.2.                  Letter of Credit Subfacility.  The Borrower may request
that the Bank, in lieu of cash advances, issue standby letters of credit
(individually, a “Letter of Credit” and collectively the “Letters of Credit”)
under the Line of Credit in face amount in the aggregate at any time outstanding
not to exceed $1,200,000.00; provided, however, that after giving effect to the
face amount of such Letter of Credit, the sum of the aggregate outstanding
principal advances under the Line of Credit and the aggregate face amount of all
Letters of Credit issued and outstanding shall not exceed the Line of Credit. 
The availability of advances under the Line of Credit shall be reduced by the
face amount of each Letter of Credit issued and outstanding (whether or not
drawn). For purposes of this Agreement, the “face amount” of any Letter of
Credit shall include any automatic increases in face amount under the terms of
such Letter of Credit, whether or not any such increase in face amount has
become effective.  Unless otherwise consented to by the Bank in writing, each
Letter of Credit shall have an expiry date which is not later than twelve (12)
months following the Expiration Date (the “Final LC Expiration Date”).  Each
payment by the Bank under a Letter of Credit shall constitute an advance of
principal under the Line of Credit and shall be evidenced by the Note evidencing
the Line of Credit.  The Letters of Credit shall be governed by the terms of
this Agreement and by one or more reimbursement agreements, in form and content
satisfactory to the Bank, executed by the Borrower in favor of the Bank
(collectively, the “Reimbursement Agreement”).  Each request for the issuance of
a Letter of Credit must be accompanied by the Borrower’s execution of an
application on the Bank’s standard forms (each, an “Application”), together with
all supporting documentation. Each Letter of Credit will be issued in the

 

Form 7G - Multistate Rev. 1/02

 

--------------------------------------------------------------------------------


 

Bank’s sole discretion and in a form acceptable to the Bank.  This Agreement is
not a pre-advice for the issuance of a letter of credit and is not irrevocable.

 

The Borrower shall pay the Bank’s standard issuance fee on the face amount of
each Letter of Credit upon issuance, together with such other customary fees and
expenses therefor as shall be required by the Bank.  In addition, the Borrower
shall pay to the Bank a fee (the “Letter of Credit Commission”), calculated
daily (on the basis of a year of 360 days), equal to the amount available to be
drawn at such time under all Letters of Credit issued under the Line of Credit
(including any amounts drawn thereunder and not reimbursed, regardless of the
existence or satisfaction of any conditions or limitations on drawing) on each
day multiplied by one hundred fifty (150) basis points (1.50%).  The Letter of
Credit Commission shall be payable quarterly in arrears beginning on March 31,
2011, and continuing on the first day of each fiscal quarter thereafter and on
the Final LC Expiration Date.  Notwithstanding the foregoing, after the
occurrence and during the continuance of an Event of Default, the Letter of
Credit Commission, as calculated above, shall be increased by three percent
(3.0%) per annum.

 

2.  Security.  The security for repayment of the Loan shall include but not be
limited to the collateral, guaranties and other documents heretofore,
contemporaneously or hereafter executed and delivered to the Bank (the “Security
Documents”), which shall secure repayment of the Loan, the Note and all other
loans, advances, debts, liabilities, obligations, covenants and duties owing by
the Borrower to the Bank or to any other direct or indirect subsidiary of The
PNC Financial Services Group, Inc., of any kind or nature, present or future
(including any interest accruing thereon after maturity, or after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, whether or not (i) evidenced by any note,
guaranty or other instrument, (ii) arising under any agreement, instrument or
document, (iii) for the payment of money, (iv) arising by reason of an extension
of credit, opening of a letter of credit, loan, equipment lease or guarantee,
(v) under any interest or currency swap, future, option or other interest rate
protection or similar agreement, (vi) under or by reason of any foreign currency
transaction, forward, option or other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency, or in any
other manner, or (vii) arising out of overdrafts on deposit or other accounts or
out of electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Bank to receive final payment for, any check, item, instrument, payment
order or other deposit or credit to a deposit or other account, or out of the
Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements; and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of the Bank incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses
(hereinafter referred to collectively as the “Obligations”).  Unless expressly
provided to the contrary in documentation for any other loan or loans, it is the
express intent of the Bank and the Borrower that all Obligations including those
included in the Loan be cross-collateralized and cross-defaulted, such that
collateral securing any of the Obligations shall secure repayment of all
Obligations and a default under any Obligation shall be a default under all
Obligations.

 

This Agreement, the Note, the Security Documents and all other agreements and
documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, are collectively referred to as
the “Loan Documents.” Capitalized terms not defined herein shall have the
meanings ascribed to them in the Loan Documents.

 

3.  Representations and Warranties.  The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations are paid in full, and which shall
be true and correct except as otherwise set forth on the Addendum attached
hereto and incorporated herein by reference (the “Addendum”):

 

2

--------------------------------------------------------------------------------


 

3.1.  Existence, Power and Authority.  If not a natural person, the Borrower is
duly organized, validly existing and in good standing under the laws of the
State of its incorporation or organization and has the power and authority to
own and operate its assets and to conduct its business as now or proposed to be
carried on, and is duly qualified, licensed and in good standing to do business
in all jurisdictions where its ownership of property or the nature of its
business requires such qualification or licensing except where the failure to be
so qualified or licensed could not reasonably be expected to have a material
adverse effect.  The Borrower is duly authorized to execute and deliver the Loan
Documents, all necessary action to authorize the execution and delivery of the
Loan Documents has been properly taken, and the Borrower is and will continue to
be duly authorized to borrow under this Agreement and to perform all of the
other terms and provisions of the Loan Documents.

 

3.2.  Financial Statements.  If the Borrower is not a natural person, it has
delivered or caused to be delivered to the Bank its most recent balance sheet,
income statement and statement of cash flows, or if the Borrower is a natural
person, its personal financial statement and tax returns (as applicable, the
“Historical Financial Statements”).  The Historical Financial Statements are
true, complete and accurate in all material respects and fairly present the
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise and the results of the Borrower’s operations for the
period specified therein.  The Historical Financial Statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied from period to period, subject in the case of interim
statements to normal year-end adjustments and to any comments and notes
acceptable to the Bank in its sole discretion.

 

3.3.  No Material Adverse Change.  Since the date of the most recent Financial
Statements (as hereinafter defined), the Borrower has not suffered any damage,
destruction or loss, and no event or condition has occurred or exists, in each
case which has resulted or could reasonably result in a material adverse change
in its business, assets, operations, condition (financial or otherwise) or
results of operation.

 

3.4.  Binding Obligations.  The Borrower has full power and authority to enter
into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors if the
Borrower is a corporation, all its general partners if the Borrower is a
partnership or otherwise as may be required by law, charter, other
organizational documents or agreements; and the Loan Documents, when executed
and delivered by the Borrower, will constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their terms subject
to limitations as to enforceability which might result from bankruptcy,
insolvency, moratorium, and other similar laws affecting creditors’ rights
generally and subject to limitations on the availability of equitable remedies.

 

3.5.  No Defaults or Violations.  There does not exist any Event of Default
under this Agreement or any default or violation by the Borrower of or under any
of the terms, conditions or obligations of:  (i) its partnership agreement if
the Borrower is a partnership, its articles or certificate of incorporation,
regulations or bylaws if the Borrower is a corporation or its other
organizational documents as applicable; (ii) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement, or other instrument to which it
is a party or by which it is bound which could reasonably be expected to cause a
material adverse effect; or (iii) any law, ordinance, regulation, ruling, order,
injunction, decree, condition or other requirement applicable to or imposed upon
it by any law, the action of any court or any governmental authority or agency
which could reasonably be expected to cause a material adverse effect; and the
consummation of this Agreement and the transactions set forth herein will not
result in any such default or violation or Event of Default.

 

3.6.  Title to Assets.  The Borrower has good and marketable title to the assets
reflected on the most recent Financial Statements, free and clear of all liens
and encumbrances, except for (i) current taxes and assessments not yet due and
payable, (ii) assets disposed of by the Borrower in the ordinary course of
business since the date of the most recent Financial Statements, and (iii) those
liens or encumbrances, if any,  specified on the Addendum.

 

3.7.  Litigation.  There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower, which could reasonably result in a

 

3

--------------------------------------------------------------------------------


 

material adverse change in its business, assets, operations, condition
(financial or otherwise) or results of operations and there is no basis known to
the Borrower for any action, suit, proceeding or investigation which could
reasonably result in such a material adverse change.  All pending and threatened
litigation against the Borrower is listed on the Addendum.

 

3.8.  Tax Returns.  The Borrower has filed all returns and reports that are
required to be filed by it in connection with any federal, state or local tax,
duty or charge levied, assessed or imposed upon it or its property or withheld
by it, including income, unemployment, social security and similar taxes, and
has paid (or has properly extended the date for payment of) all such federal,
state and other material taxes, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which reserve or
other provision has been made therefor in accordance with GAAP.

 

3.9.  Employee Benefit Plans.  Each employee benefit plan as to which the
Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no Prohibited Transaction (as defined under ERISA) has occurred with respect
to any such plan, (ii) no Reportable Event (as defined under Section 4043 of
ERISA) has occurred with respect to any such plan which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Section 4042 of
ERISA, (iii) the Borrower has not withdrawn from any such plan or initiated
steps to do so, and (iv) no steps have been taken to terminate any such plan.

 

3.10.  Environmental Matters.  The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise.  Except as otherwise disclosed on the
Addendum, no litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best of the
Borrower’s knowledge, threatened against the Borrower, any real property which
the Borrower holds or has held an interest or any past or present operation of
the Borrower.  No release, threatened release or disposal of hazardous waste,
solid waste or other wastes is occurring, or to the best of the Borrower’s
knowledge has occurred, on, under or to any real property in which the Borrower
holds or has held any interest or performs or has performed any of its
operations, in violation of any Environmental Law.  As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.

 

3.11.  Intellectual Property.  The Borrower owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower.

 

3.12.  Regulatory Matters.  No part of the proceeds of the Loan will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.

 

3.13.  Solvency.  As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.

 

4

--------------------------------------------------------------------------------


 

3.14.  Disclosure.  None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading. There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now reasonably
foresee, will materially adversely affect the business, assets, operations, 
condition (financial or otherwise) or results of operation of the Borrower and
which has not otherwise been fully set forth in this Agreement or in the Loan
Documents.

 

4.  Affirmative Covenants.  The Borrower agrees that from the date of execution
of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, the Borrower will:

 

4.1.  Books and Records.  Maintain books and records in accordance with GAAP and
give representatives of the Bank access thereto at all reasonable times and at
reasonable intervals, including permission to examine, copy and make abstracts
from any of such books and records and such other information as the Bank may
from time to time reasonably request, and upon the Bank’s reasonable request,
the Borrower will make available to the Bank for examination copies of any
reports, statements and returns which the Borrower may make to or file with any
federal, state or local governmental department, bureau or agency.

 

4.2.  Interim Financial Statements; Certificate of No Default.  Furnish the Bank
within 60 days after the end of each quarter the Borrower’s Financial Statements
for such period, in reasonable detail, certified by an authorized officer of the
Borrower and prepared in accordance with GAAP consistently applied from period
to period.  The Borrower shall also deliver a certificate as to its compliance
with applicable financial covenants (containing detailed calculations of all
financial covenants) for the period then ended and whether any Event of Default
exists, and, if so, the nature thereof and the corrective measures the Borrower
proposes to take.  As used in this Agreement, “Financial Statements” means the
Borrower’s consolidated and, if required by the Bank in its reasonably
discretion, consolidating balance sheets, income statements and statements of
cash flows for the year, month or quarter together with year-to-date figures and
comparative figures for the corresponding periods of the prior year.

 

4.3.  Annual Financial Statements.  Furnish the Borrower’s Financial Statements
to the Bank within 120 days after the end of each fiscal year. Those Financial
Statements will be audited in accordance with GAAP by an independent certified
public accountant selected by the Borrower and reasonably satisfactory to the
Bank. Audited Financial Statements shall contain the unqualified opinion of an
independent certified public accountant and all accountant examinations shall
have been made in accordance with GAAP consistently applied from period to
period.

 

4.4.  Payment of Taxes and Other Charges.  Pay and discharge when due all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon the Borrower, its income, profits, property or business, except
those which currently are being contested in good faith by appropriate
proceedings and for which the Borrower shall have set aside adequate reserves or
made other adequate provision with respect thereto acceptable to the Bank in its
reasonable discretion.

 

4.5.  Maintenance of Existence, Operation and Assets.  Do all things necessary
to (i) maintain, renew and keep in full force and effect its organizational
existence and all rights, permits and franchises necessary to enable it to
continue its business as currently conducted; (ii) continue in operation in
substantially the same manner as at present; (iii) keep its properties in good
operating condition and repair (subject to normal wear and tear); and (iv) make
all necessary and proper repairs, renewals, replacements, additions and
improvements thereto as determined in the Borrower’s reasonable business
judgment.

 

4.6.  Insurance.  Maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts,  as is customary for
established companies engaged in the same or similar business and similarly
situated.  In the event

 

5

--------------------------------------------------------------------------------


 

of a conflict between the provisions of this Section and the terms of any
Security Documents relating to insurance, the provisions in the Security
Documents will control.

 

4.7.  Compliance with Laws.  Comply with all laws applicable to the Borrower and
to the operation of its business (including without limitation any statute,
ordinance, rule or regulation relating to employment practices, pension benefits
or environmental, occupational and health standards and controls), the failure
to comply with which could reasonably be expected to cause a material adverse
effect.

 

4.8.  Bank Accounts.  Establish and maintain at the Bank the Borrower’s primary
depository accounts.

 

4.9.  Financial Covenants.  Comply with all of the financial and other
covenants, if any, set forth on the Addendum.

 

4.10.  Additional Reports.  Provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto):  (i) any Event of
Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default (a “Default”),
(ii) any litigation filed by or against the Borrower requesting monetary damages
in excess of $200,000.00, (iii) any Reportable Event or Prohibited Transaction
with respect to any Employee Benefit Plan(s) (as defined in ERISA) or (iv) any
event which could reasonably be expected to result in a material adverse change
in the business, assets, operations, condition (financial or otherwise) or
results of operation of the Borrower.

 

5.  Negative Covenants.  The Borrower covenants and agrees that from the date of
this Agreement until all Obligations have been paid in full and any commitments
of the Bank to the Borrower have been terminated, except as set forth in the
Addendum, the Borrower will not, without the Bank’s prior written consent:

 

5.1.  Indebtedness.  Create, incur, assume or suffer to exist any indebtedness
for borrowed money other than:  (i) the Loan and any subsequent indebtedness to
the Bank; and (ii) open account trade debt incurred in the ordinary course of
business and not past due.

 

5.2.  Liens and Encumbrances.  Except as provided in Section 3.6, create,
assume, incur or permit to exist any mortgage, pledge, encumbrance, security
interest, lien or charge of any kind upon any of its property, now owned or
hereafter acquired, or acquire or agree to acquire any kind of property subject
to any conditional sales or other title retention agreement.

 

5.3.  Guarantees.  Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except (a) in
connection with the endorsement and deposit of checks in the ordinary course of
business for collection and (b) that certain Amended and Restated Guaranty
Agreement made by the Borrower in favor of the Bank and dated as of the date
hereof.

 

5.4.  Loans or Advances.  Purchase or hold beneficially any stock, other
securities or evidences of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity, except investments disclosed on the Borrower’s Historical Financial
Statements or acceptable to the Bank in its sole discretion.

 

5.5.  Merger or Transfer of Assets.  Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or any substantial part of its
property, assets, operations or business, whether now owned or hereafter
acquired.

 

5.6.  Change in Business.  Make or permit any change in its form of organization
or the nature of its business in any material manner as carried on as of the
date hereof.  Notwithstanding the foregoing, the Borrower shall be permitted,
upon thirty (30) days’ prior written notice to the Bank, to convert from a
corporation

 

6

--------------------------------------------------------------------------------


 

to another form of entity (the “Conversion”); provided, that (i) no Event of
Default exists under the Loan Documents at the time of such Conversion and
(ii) the Borrower shall promptly provide the Bank, (a) a certified copy of the
amendment to its organizational documents effecting the Conversion, (b) any and
all other amendments and/or restatements to the Borrower’s organizational
documents resulting from the Conversion, (c) the Borrower shall have provided
the Bank with all information necessary for the Bank to prepare and file such
amendments to its UCC Financing Statements as the Bank deems appropriate to
reflect the Conversion of the Borrower, (d) any and all other documentation and
related information reasonably requested by the Bank with respect to the
Conversion and (e) if reasonably requested by the Bank, the Borrower shall enter
into such amendments and modifications to this Agreement and the other Loan
Documents (as necessary), as the Bank shall reasonably require.  In furtherance
of the foregoing, upon the effectiveness of the Conversion, each reference to
the Borrower in the Loan Documents shall automatically be deemed to refer to the
Borrower’s name post-Conversion without further action of any of the parties.

 

5.7.  Dividends.  Declare or pay any dividends on or make any distribution with
respect to any class of its equity or ownership interest, or purchase, redeem,
retire or otherwise acquire any of its equity, provided, however, that so long
as the Borrower remains an S corporation, a partnership or a limited liability
company, it may make distributions to its shareholders, partners or members, as
the case may be, in an amount equal to the federal and state income tax of such
principals of the Borrower attributable to the earning of the Borrower.

 

5.8.   Acquisitions.  Make acquisitions of all or substantially all of the
property or assets of any person, firm, corporation or other entity.

 

6.  Events of Default.  The occurrence of any of the following will be deemed to
be an Event of Default:

 

6.1.  Covenant Default.  The Borrower shall default in the performance of any of
the covenants or agreements contained in this Agreement; provided, however,
that, no such failure to observe or perform any such covenant or other agreement
(excluding financial covenants, financial reporting covenants, and negative
covenants) shall constitute an Event of Default unless such failure continues
for a period of 10 days after the earlier to occur of (a) the date when the
Borrower becomes aware of such failure and (b) the date when the Bank gives
written notice to the Borrower of such failure.

 

6.2.  Breach of Warranty.  Any Financial Statement, representation, warranty or
certificate made or furnished by the Borrower to the Bank in connection with
this Agreement shall be false, incorrect or incomplete in any material respect
when made.

 

6.3.  Other Default.  The occurrence of an Event of Default as defined in the
Note or any of the Loan Documents.

 

Upon the occurrence and during the continuance of an Event of Default, the Bank
will have all rights and remedies specified in the Note and the Loan Documents
and all rights and remedies (which are cumulative and not exclusive) available
under applicable law or in equity.

 

7.  Conditions.  The Bank’s obligation to make any advance under the Loan is
subject to the conditions that as of the date of the advance:

 

7.1.  No Event of Default.  No Event of Default or event which with the passage
of time, the giving of notice or both would constitute an Event of Default shall
have occurred and be continuing;

 

7.2.  Authorization Documents.  The Bank shall have received certified copies of
resolutions of the board of directors, the general partners or the members or
managers of any partnership, corporation or limited liability company that
executes this Agreement, the Note or any of the other Loan Documents; or other
proof of authorization satisfactory to the Bank; and

 

7

--------------------------------------------------------------------------------


 

7.3.  Receipt of Loan Documents.  The Bank shall have received the Loan
Documents and such other instruments and documents which the Bank may reasonably
request in connection with the transactions provided for in this Agreement,
which may include an opinion of counsel in form and substance satisfactory to
the Bank for any party executing any of the Loan Documents.

 

7.4. Fees.  On the date hereof, the Borrower shall pay to the Bank a document
preparation fee in the amount of $250.00.

 

8.  Expenses.  The Borrower agrees to pay the Bank, upon the execution of this
Agreement, and otherwise on demand, all reasonable costs and expenses incurred
by the Bank in connection with the preparation, negotiation and delivery of this
Agreement and the other Loan Documents, and any modifications thereto, and the
collection of all of the Obligations, including but not limited to enforcement
actions, relating to the Loan, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions or proceedings arising out
of or relating to this Agreement, including reasonable fees and expenses of
counsel (which may include costs of in-house counsel), expenses for auditors,
appraisers and environmental consultants, lien searches, recording and filing
fees and taxes.

 

9.  Increased Costs.  On written demand, together with written evidence of the
justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred and any losses suffered or payments made by the Bank as a consequence
of making the Loan by reason of any change in law or regulation, or the
interpretation thereof, imposing any reserve, deposit, allocation of capital or
similar requirement (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) on the Bank, its holding company or any
of their respective assets as the Bank reasonably and in good faith determines. 
The Bank agrees that, as promptly as practicable after becoming aware of the
occurrence of any event or the existence of a condition that would entitle the
Bank to receive payments under this Section 9, the Bank will, to the extent not
inconsistent with internal policies of the Bank and any applicable legal or
regulatory restrictions take reasonable measures to reduce any additional
amounts that would otherwise be payable to the Bank under this Section 9.

 

10.  Miscellaneous.

 

10.1.  Notices:      All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices. 
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other in writing for such purpose in accordance with this section.

 

10.2.  Preservation of Rights.  No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.

 

10.3.  Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

10.4.  Changes in Writing.  No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Agreement will be
effective unless made in a writing signed by the party to be charged, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on the Borrower will
entitle the Borrower to any other or further notice or demand in the same,
similar or other circumstance.

 

8

--------------------------------------------------------------------------------


 

10.5.  Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.

 

10.6.  Counterparts.  This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

10.7.  Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Borrower and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Borrower may
not assign this Agreement in whole or in part without the Bank’s prior written
consent and the Bank at any time may assign this Agreement in whole or in part.

 

10.8.  Interpretation.  In this Agreement, unless the Bank and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. 
Section headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
Unless otherwise specified in this Agreement, all accounting terms shall be
interpreted and all accounting determinations shall be made in accordance with
GAAP.  If this Agreement is executed by more than one party as Borrower, the
obligations of such persons or entities will be joint and several.

 

10.9.  No Consequential Damages, Etc.  The Bank will not be responsible for any
consequential, incidental, special, or punitive damages that may be incurred or
alleged by any person or entity, including the Borrower and any Guarantor, as a
result of this Agreement, the other Loan Documents, the transactions
contemplated hereby or thereby, or the use of the proceeds of the Loan.

 

10.10.  Assignments and Participations.  At any time, without any notice to the
Borrower, the Bank may sell, assign, transfer, negotiate, grant participations
in, or otherwise dispose of all or any part of the Bank’s interest in the Loan. 
The Borrower hereby authorizes the Bank to provide, without any notice to the
Borrower, any information concerning the Borrower, including information
pertaining to the Borrower’s financial condition, business operations or general
creditworthiness, to any person or entity which may succeed to or participate in
all or any part of the Bank’s interest in the Loan (it being understood that
such persons and/or entities to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential).

 

10.11.  Governing Law and Jurisdiction.  This Agreement has been delivered to
and accepted by the Bank and will be deemed to be made in the State where the
Bank’s office indicated above is located.  THIS AGREEMENT WILL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED,
EXCLUDING ITS CONFLICT OF LAWS RULES.  The Borrower hereby irrevocably consents
to the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Agreement will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction.  The Bank and the Borrower agree that the venue provided above is
the most convenient forum for

 

9

--------------------------------------------------------------------------------


 

both the Bank and the Borrower.  The Borrower waives any objection to venue and
any objection based on a more convenient forum in any action instituted under
this Agreement.

 

[INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

10.12.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS.  THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof, as of the date first written above.

 

WITNESS / ATTEST:

 

NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC

 

 

 

 

 

 

 

 

By:

/s/ Matthew Wolsfeld

 

 

 

 

Print Name:

 

 

Print Name: Matthew Wolsfeld

Title:

 

 

Title: CFO

(Include title only if an officer of entity signing to the right)

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Pamela LeRose

 

 

 

 

 

 

 

Pamela LeRose

 

 

 

Vice President

 

11

--------------------------------------------------------------------------------


 

ADDENDUM to that certain Loan Agreement dated January             , 2011 between
NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION as the Borrower and PNC Bank,
National Association, as the Bank.  Capitalized terms used in this Addendum and
not otherwise defined shall have the meanings given them in the Agreement. 
Section numbers below refer to the sections of the Agreement.

 

3.6  Title to Assets. Describe additional liens and encumbrances below:

 

None.

 

3.7  Litigation. Describe pending and threatened litigation, investigations,
proceedings, etc. below:

 

None.

 

12

--------------------------------------------------------------------------------


 

CONTINUATION OF ADDENDUM

 

FINANCIAL COVENANTS

 

(1)  The Borrower will maintain as of the last calendar day of each fiscal
quarter, on a rolling four quarters basis, a minimum Fixed Charge Coverage Ratio
of at least 1.10 to 1.00.

 

As used herein:

 

“Current Maturities” means the scheduled payments of principal on all
indebtedness for borrowed money having an original term of more than one year
(including but not limited to amortization of capitalized lease obligations), as
shown on the Borrower’s Financial Statements as current liabilities as of one
year prior to the date of determination.

 

“EBITDA” means net income plus interest expense plus income tax expense plus
depreciation plus amortization plus other non-recurring non-cash expenses
reducing net income minus non-recurring non-cash items increasing net income.

 

“Fixed Charge Coverage Ratio” means for any given period (i) EBITDA plus
increases to paid-in capital on stockholders’ equity minus decreases to paid-in
capital on stockholders’ equity, divided by (ii) the sum (without duplication)
of Current Maturities plus payments made under all capital leases plus interest
expense plus taxes paid in cash plus dividends and distributions plus Unfunded
Capital Expenditures.

 

“Unfunded Capital Expenditures” means capital expenditures paid for from the
Borrower’s funds other than funds borrowed as term debt to finance such capital
expenditures.

 

All of the above financial covenants shall be computed and determined on a
consolidated basis for the Borrower and its subsidiaries in accordance with GAAP
applied on a consistent basis (subject to normal year-end adjustments).

 

13

--------------------------------------------------------------------------------